    Case: 1:18-cv-07097 Document #: 61 Filed: 07/20/20 Page 1 of 5 PageID #:1696



                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

MIDWEST OPERATING ENGINEERS,                   )
PENSION TRUST FUND, et al.,                    )
                                               )       Case No. 18-cv-7097
                       Plaintiffs,             )
                                               )       Judge Sharon Johnson Coleman
               v.                              )
                                               )
AMERICANA LANDSCAPE GROUP,                     )
INC., d/b/a/ ALANIZ LANDSCAPE                  )
GROUP, INC.                                    )
                                               )
                       Defendant.              )

                          MEMORANDUM OPINION AND ORDER

       In October 2018, plaintiffs Midwest Operating Engineers Pension Trust Fund, Local 150

I.U.O.E Vacation Savings Plan, and the Construction Industry Research and Service Trust Fund filed a

complaint against defendant Americana Landscape Group, Inc., d/b/a Alaniz Landscape Group, Inc.

alleging violations of the Labor-Management Relations Act (“LMRA”) and the Employee Retirement

Income Security Act of 1974, as amended (“ERISA”). Plaintiffs specifically allege that Americana

Landscape Group breached its contractual obligations when it failed to submit certain remittance

reports and contributions and refused to cooperate with a fringe benefit audit. Before the Court is

plaintiffs’ motion for summary judgment brought under Federal Rule of Civil Procedure 56(a). For

the following reasons, the Court grants plaintiffs’ motion.

Background

       At issue in this lawsuit is whether defendant Americana Landscape Group is obligated under

the relevant agreements discussed below. To make this determination, the Court must decide

whether Americana Landscape Group and an entity called Alaniz Group, Inc. are a single employer.

       By way of background, in the early 2000s, Joaquin Alaniz began operating Alaniz

Landscaping Group as a sole proprietorship. Alaniz Landscaping Group was a landscaping industry
    Case: 1:18-cv-07097 Document #: 61 Filed: 07/20/20 Page 2 of 5 PageID #:1697



employer that engaged in landscape construction and maintenance work. On May 2, 2005, Alaniz

Landscaping Group signed a Memorandum of Agreement (“MOA”) with Local 150 (the “Union”)

adopting the terms of a Master Agreement between the Union and the Northern Illinois Landscape

Contractors known as the “Landscape Contractors Labor Agreement.” Alaniz Landscaping Group

also signed an addendum to the Master Agreement and a new employer initial reporting fact sheet.

The Master Agreement requires the employer to submit monthly contributions remittance reports

and payment for those contributions to the Midwest Operating Engineers Pension Trust Fund. It

also requires the employer to submit monthly dues remittance reports and dues to the Union.

Miguel Alaniz signed these agreements on behalf of Alaniz Landscaping Group. Rogelio Alaniz,

who is Miguel Alaniz’s half-brother and Joaquin’s son, also worked for Alaniz Landscaping Group.

At some point between June 2005 and October 2007, Joaquin Alaniz retired and Alaniz Landscaping

wound down. On November 14, 2008, the Illinois Secretary of State involuntarily dissolved Alaniz

Landscaping Group.

         In the interim, brothers Miguel and Rogelio incorporated Alaniz Group, Inc. in 2007. Alaniz

Group, Inc. is a landscape industry employer engaged in landscape construction and maintenance

work, including brick paving and installing retaining walls. On March 2, 2010, Alaniz Group, Inc.

adopted the assumed corporate name Alaniz Landscape Group, Inc. Although there is evidence in

the record that Alaniz Group’s president is Miguel, Alaniz Group’s annual report filed with the

Illinois Secretary of State in January 2018 lists Rogelio as president and Miguel as the registered

agent.

         In May 2017, Rogelio Alaniz incorporated defendant Americana Landscape Group, which is

a landscape industry employer engaged in landscape construction and maintenance work, including

brick paving and installing retaining walls. In January 2018, just like Alaniz Group, Americana

Landscape adopted the assumed corporate name “Alaniz Landscape Group, Inc.” effective until


                                                   2
    Case: 1:18-cv-07097 Document #: 61 Filed: 07/20/20 Page 3 of 5 PageID #:1698



May 1, 2020. Rogelio nonetheless cancelled the use of the assumed name Alaniz Landscape Group,

Inc. in January 2019 due to this lawsuit. On March 13, 2020, the Illinois Secretary of State

involuntarily dissolved Alaniz Group, Inc.

Legal Standard

        Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed.R.Civ.P. 56(a);

see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986). A

genuine dispute as to any material fact exists if “the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.

Ct. 2505, 2510, 91 L.Ed. 2d 202 (1986). When determining whether a genuine issue of material fact

exists, the Court must view the evidence and draw all reasonable inferences in favor of the

nonmoving party. Id. at 255; Hackett v. City of South Bend, 956 F.3d 504, 507 (7th Cir. 2020). After “a

properly supported motion for summary judgment is made, the adverse party ‘must set forth specific

facts showing that there is a genuine issue for trial.’” Anderson, 477 U.S. at 255 (quotation omitted).

“The principal function of summary judgment is to prevent unnecessary trials by screening out

factually unsupported claims.” James v. Hale, 959 F.3d 307, 315 (7th Cir. 2020).

Discussion

        The parties do not dispute that the Alaniz Group, Inc. is bound by the “Landscape

Construction Labor Agreement” at issue in this lawsuit. Thus, the Court must determine whether

Americana Landscape Group, Inc. and Alaniz Group, Inc. are a single employer making American

Landscape Group obligated under the MOAs and Master Agreement.

        Pursuant to the single-employer doctrine, if two entities are sufficiently integrated, courts will

treat them as a single entity for certain purposes. Cremation Society of Ill., Inc. v. Int’l Bhd. of Teamsters

Local 727, 869 F.3d 610, 616 (7th Cir. 2017). When determining if two business entities constitute a


                                                        3
    Case: 1:18-cv-07097 Document #: 61 Filed: 07/20/20 Page 4 of 5 PageID #:1699



single employer, courts consider the following factors: “(1) interrelation of operations, (2) common

management, (3) centralized control of labor relations, and (4) common ownership.” Id. (citation

omitted). No one single factor controls; instead, courts consider the totality of the circumstances.

Chicago Reg’l Council of Carpenters Pension Fund v. Schal Bovis, Inc., 826 F.3d 397, 404 (7th Cir. 2016).

        Here, Americana argues that it and Alaniz Group are not interrelated. In doing so,

Americana emphasizes that Miguel’s business is Alaniz Group and Rogelio’s business is Americana,

although Americana admits that Rogelio and Miguel have “a bad habit of disregarding corporate

formalities.” Despite this flaw, Americana argues that plaintiffs have failed to set forth sufficient

evidence showing that there are no triable issues of material fact that Alaniz Group and Americana

are a single employer. The Court disagrees.

        Looking to the totality of the circumstances, there is undisputed evidence that Americana

and Alaniz Group’s operations are interrelated, including that Americana and Alaniz Group perform

similar work in the same industry and geographic market. The two businesses submitted bid

documents to public entities showing they share the same phone number, fax numbers, and business

address in Elgin, Illinois, and share some customers. Both Alaniz Group and Americana store their

equipment and trucks at the Elgin location. As to other operations, an individual named Tracey

Jiminez filled out employee payroll paper work and signed various bid documents for both

Americana and Alaniz Group. In bid documents, Americana stated that it was a construction

branch of Alaniz Group. At one point, both businesses went by the assumed corporate name

Alaniz Landscape, Group, Inc.

        Turning to whether Americana and Alaniz Group have common management, payroll

records indicate that both companies employed Miguel and Rogelio as operators and that many of

the same laborers worked for both companies. The payroll records also underscore the centralized

operations of the company’s labor relations. As to other indicia of common management, Miguel,


                                                      4
    Case: 1:18-cv-07097 Document #: 61 Filed: 07/20/20 Page 5 of 5 PageID #:1700



Rogelio, and Jiminez all have access to Alaniz Group’s email accounts and Americana uses the

Alaniz Group email accounts when conducting business. It is also undisputed that both Rogelio and

Miguel incorporated Alaniz Group together, not just Miguel.

        The only factor weighing against a finding that the companies are a single employer is that

Miguel is the sole shareholder of Alaniz Group and Rogelio is the sole shareholder of Americana.

This, alone, is not determinative when looking at the totality of the circumstances, especially because

Rogelio has held himself out as the owner of Alaniz Group in certain bid documents.

        In sum, Americana and Alaniz Group did not have an “arm’s length” relationship typical of

unintegrated companies. See Lippert Tile Co., Inc. v. Int’l Union of Bricklayers & Allied Craftsmen, 724

F.3d 939, 947 (7th Cir. 2013). Instead, there was considerable overlap in their operations,

employees, and management. The Court therefore grants plaintiffs’ summary judgment motion in

this respect.

        On a final note, plaintiffs make the undeveloped argument that Miguel and Rogelio Alaniz

are liable for the debts of the dissolved company Alaniz Landscaping to the extent they operated the

business as an unincorporated partnership. Plaintiffs fail to develop their argument with legal

authority, but rather rely on dicta in a footnote. See Int’l Union of Operating Eng., Local 150, AFL-CIO

v. Centor Contractors, Inc., 831 F.2d 1309, 1313 n.5 (7th Cir. 1987). Under these circumstances,

plaintiffs have waived this argument. Hall v. Berryhill, 906 F.3d 640, 644 (7th Cir. 2018) (perfunctory

and undeveloped arguments are waived).

Conclusion

        Based on the foregoing, the Court grants plaintiffs’ motion summary judgment motion [39].

IT IS SO ORDERED.
                                                  Entered: _____________________________
                                                           SHARON JOHNSON COLEMAN
                                                           United States District Court Judge

DATED: 7/20/2020
                                                     5
